Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on March 12, 2020, has been made of record and entered.  In this amendment, claims 1-10 have been amended to conform to proper U. S. Patent Application claim format, and the Specification has been amended to incorporate foreign priority application information.
No claims have been canceled or added; claims 1-10 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on April 27, 2020.

Claim Objections
Claims 2-5 and 8 are objected to because of the following informalities:  
In line 1 of claim 2, “The” was inadvertently deleted in the aforementioned Preliminary Amendment, and needs to be re-added.
Claims 2-5 and 8 need to be amended to recite present tense instead of past tense, e.g., "temperature of oxidation etching is 300 to 500°C” instead of "was 300 to 500°C" (lines 2 and 3 of claim 2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 are indefinite for lacking antecedent basis for the phrase "needle-like".  Claim 1 recites the preparation of “In-NH2”, but not "needle-like In-NH2".  Claim 7 recites the preparation of "needle-shaped In-NH2”.
Claim 3 is indefinite for lacking antecedent basis for the phrase needle-shaped".  Claim 1, from which claim 3 depends, does not recite this limitation.
	
	Allowable Subject Matter
Claims 2, 4-6, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 3, and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed method of preparing In-NH2/g-C3N4 nanocomposites, wherein a g-C3N4 nanosheet is obtained by oxidation etching of a g-C3N4 powder in air, followed by obtaining the In-NH2/g-C3N4 by in-situ growth of g-C3N4 In-NH2 on the surface of the g-C3N4 nanosheet by a solvothermal method.
Exemplary prior art includes:
3N4 composite by making a dispersion of g-C3N4, adding indium nitrate and thioacetamide, and carrying out a hydrothermal reaction.  The g-C3N4 is prepared by thermally polymerizing urea.
Jin et al. (CN 10 840959), which teaches the preparation of a g-C3N4/SnIn4S8 composite photocatalyst, by calcining urea to make g-C3N4, dissolving SnCl4 in deionized water to form a first mixture, carrying out an ultrasonic treatment, adding indium nitrate, thioacetamide, and deionized water to obtain a second mixture, and transferring the mixtures into a reaction kettle to form the composite photocatalyst.
"Fabrication of two-dimensional indium oxide nanosheets with graphitic carbon nitride nanosheets as sacrificial templates," by Chenmin Xu et al., teaches the formation of indium oxide nanosheets, by forming a suspension of graphitic carbon nitride nanosheets, indium nitrate, and urea, followed by heating the suspension to 180°C to form a precipitate, and calcining the precipitate at 400°C (page 24, Experimental Section).
"In-situ fabrication of g-C3N4/MIL-68(In)-NH2 heterojunction composites with enhanced visible-light photocatalytic activity for degradation of ibuprofen," by Wen Cao et al., teaches the synthesis of g-C3N4 powder via calcination of melamine.  The resultant powder is mixed with dimethylformamide (DMF) to form a homogeneous dispersion of solids with ultrasonication.  Indium nitrate and 2-aminoterephthalic acid are added 
The earliest available date of Cao et al., August 14, 2019, is after the foreign priority date of the instant application (May 16, 2019).  
"Amino-modified MIL-68(In) with enhanced hydrogen and carbon dioxide sorption enthalpy," by Lei Wu et al., teaches the preparation of MIL-68(In) by mixing indium nitrate, 2-aminoterephthalic acid, and dimethylformamide (page 76, Section 2.2), but does not teach or suggest the presence of g-C3N4.  
Chu et al. (CN 10 9876776), teaches the preparation of indium based metal organic framework (MOF) by reacting indium nitrate and carboxylic acid (e.g., 2-aminophthalic acid) as raw materials.  The preparation takes place at room temperature or normal temperature (e.g., 15-45°C), as opposed to “80 to 150°C” (as recited in Applicants’ claim 3).
Han et al. (CN 11 0841715), which teaches the preparation of MIL-68(In) metal organic framework (MOF) by reacting indium nitrate and terephthalic acid.  This reference was published 02/28/2020, which is after both the effective filing and foreign priority dates of the instant application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 17, 2021